Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action from 23-June-2021, the applicant has filed an amendment with remarks on 22-September-2021 [herein “Amendment”]. Applicant’s amendment is primarily directed to independent claims 1, 11 and 18, with modifications to dependent claims 8 and 15 to make them consistent with base claims 1 and 11 respectively.
Regarding claim 1, applicant has modified both previous instances of the phrase “error correction circuitry” to now read as “first error correction circuitry”. The phrase “distinct from the write input path” has been stricken from the phrase “third circuitry that is part of a read output path . A new limitation has been added at the end of the claim reading “wherein the third circuitry comprises second error correction circuitry”.
Regarding claim 8, it has been modified to modify the phrase “wherein the first circuitry bypasses use of the error correction circuitry” to “wherein the first circuitry bypasses use of the first error correction circuitry”.
Claim 11 has been modified identically to claim 1.
Regarding claim 15, the phrase “wherein bypassing the error correction circuitry occurs during MBIST” has been modified to now read as “wherein bypassing the first error correction circuitry occurs during MBIST”.
Claim 18 has been modified in the same manner as claims 1 and 11.


Response to Arguments
In response to the Non-Final Office Action from 23-June-2021, the applicant has filed an amendment with remarks on 22-September-2021 [herein “Arguments”]. Examiner has fully considered these Arguments and finds them persuasive.
Applicant’s arguments center around the new amendments to claim 1, and states that the prior art of record cited by the Non-Final Office Action (U.S. Patent 9583216 (Jones et al) [herein “Jones”], in view of U.S. Patent Publication 20100281302 (Earle et al) [herein “Earle”]) does not teach the newly amended limitations  “first circuitry that receives first input data and bypasses first error correction circuitry” and “third circuitry that is part of a read output path, wherein the third circuitry comprises second error correction circuitry”. Examiner has considered this argument and agrees with Applicant’s conclusion.
Applicant also argues that dependent claims 2 – 10 should be allowed as they depend from amended claim 1, and Examiner also agrees with this conclusion.
Applicant further argues that independent claims 11 and 18 should be allowed for the same reason as claim 1, and that their dependent claims (12 – 17 and 19 – 20) should be allowed as well. Examiner agrees with all of these conclusions.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to methods and systems for performing Memory Built-In Self Testing with a higher degree of error detection and correction.
(a)n integrated circuit, comprising: first circuitry that receives first input data and bypasses … error correction circuitry to determine whether the first input data has one or more first errors, wherein the first circuitry comprises a first multiplexer and is part of a write input path; second circuitry that receives second input data and enables the … error correction circuitry to determine whether the second input data has one or more second errors, wherein the second circuitry comprises a second multiplexer and is part of the write input path.
The prior art of record does not teach third circuitry that is part of a read output path wherein the third circuitry comprises second error correction circuitry.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 1 is allowable. As a result, the claims which depend from claim 1 (claims 2 - 10) are also allowable.
In dependent claims 11 and 18 have essentially the same limitation described above and are therefore also allowable.
Therefore, claims 1 – 20 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/M.W.W./Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111